DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	 Claims 1-17 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a second shape in which the end surfaces of the plurality of block members are separated from each other and the supporting member is curved in a direction so that the first surface of the elastic member is at an outer side, the elastic member includes a first region whose deformation is restricted by being fixed to the bottom surface of the block member, and the supporting member includes a flexure reduction unit for reducing occurrence of flexure at a position near the first region of the elastic member.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 2, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a 
Regarding independent claim 7, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the supporting member is deformable, from a first shape in which the end surfaces of the plurality of block members are in contact with each other, into a second shape in which the end surfaces of the plurality of block members are separated from each other and the supporting member is curved in a direction so that the first surface of the elastic member is at an outer side, the elastic member includes a plurality of fixed regions whose deformation is-6-Preliminary Amendment Attorney Docket No. 59-305-0005restricted by being fixed to the bottom surface of the block member and a plurality of deformable regions that are curvable in the second shape, a percentage of a total length of the plurality of fixed regions to an entire length of the elastic member is 75% or less, and the supporting member includes a minimum curvature radius prescribing portion that prescribes a minimum radius of curvature of the supporting member.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
Kogure et al. (Pub. No. US 2019/0077343) discloses a plurality of blocks on an elastic support member.
Sekino et al. (Pub. No. US 2018/0126927) discloses a plurality of blocks on an elastic support member.
Blase et al. (Pub. No. US 2005/0274850) discloses a guiding chain for cables.
Sheikholeslami et al. (Pub. No. US 2004/0112625) discloses a support member for cables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847